         Case 2:21-cv-03001-GAM Document 3 Filed 07/14/21 Page 1 of 10




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


MARTIN J. WALSH,
SECRETARY OF LABOR,
UNITED STATES DEPARTMENT OF LABOR,

                      Plaintiff,

              V.                                        Civil Action No.    21-cv-3001


PRO COM ROOFING & CONSTRUCTION
SERVICES CORPORATION
D/B/A PRO COM ROOFING CORPORATION,
WALTER MURPHY, AND ROBERT
HARRINGTON,


                      Defendants.


                                    CONSENT JUDGMENT

       Plaintiff, Secretary of Labor, United States Department of Labor, hereinafter referred to

as "Plaintiff' or "the Secretary," has filed his Complaint alleging violations of the Fair Labor

Standards Act of 1938, 29 U.S.C. § 201, et seq. (hereinafter "the Act"). Defendants named

above, hereinafter referred to as "Defendants" or "Employers," having appeared by counsel,

waive formal service of process of the Summons and Complaint, waive their Answer and any

defense which they may have and hereby agree to the entry of this Consent Judgment without

contest. It is, therefore, upon motion of the attorneys for Plaintiff and for cause shown:

       ORDERED, ADJUDGED, AND DECREED that Defendants, their officers, agents,

servants, and all persons acting or claiming to act on their behalf and interest be, and they hereby

are, permanently enjoined and restrained from violating the provisions of Sections 6, 7, 11(c),

12, and 15 of the Act, in any manner, specifically:

                                                 1
            Case 2:21-cv-03001-GAM Document 3 Filed 07/14/21 Page 2 of 10




       1.       Defendants shall not, contrary to Section 6 ofthe Act, pay to any oftheir employees

including, but not limited to, any oftheir employees working at Pro Com Roofing & Construction

Services Corporation d/b/a Pro Com Roofing Corporation ("Pro Com"), at any business location

owned, operated, and/or controlled by Defendants, or at any other business location at which their

employees perform work, who in any workweek are engaged in commerce or in the production of

goods for commerce, or employed in an enterprise engaged in commerce or in the production of

goods for commerce, within the meaning ofthe Act, wages at rates less than those which are now,

or which in the future may become, applicable under Sections 6 and 15(a)(2) ofthe Act.

       2.       Defendants shall not, contrary to Section 7 ofthe Act, employ any oftheir

employees including, but not limited to, any oftheir employees working at Pro Com, at any

business location owned, operated, and/or controlled by Defendants, or at any other business

location at which their employees perform work, in any workweek when they are engaged in

commerce or employed in an enterprise engaged in commerce, within the meaning ofthe Act,

for workweeks longer than the hours now, or which in the future become, applicable under

Sections 7 and 15(a)(2) ofthe Act, unless the said employees receive compensation for their

employment in excess ofthe prescribed hours at a rate equivalent to one and one-halftimes the

regular rates applicable to them.

       3.       Defendants shall not fail to make, keep, and preserve adequate records oftheir

employees and ofthe wages, hours, and other conditions and practices ofemployment

maintained by them including, but not limited to, any oftheir employees working at Pro Com, at

any business location owned, operated, and/or controlled by Defendants, or at any other business

location at which their employees perform work, as prescribed by the Regulations issued

pursuant to Section 1 l(c) and 15(a)(5) ofthe Act and found at 29 C.F.R. Part 516.4.


                                                 2
         Case 2:21-cv-03001-GAM Document 3 Filed 07/14/21 Page 3 of 10




       4.      Defendants shall not, contrary to Section 12 of the Act, employ any of their

employees, including but not limited any of their employees working at Pro Com, at any business

location owned, operated, and/or controlled by Defendants, or at any other business location at

which their employees perform work, in any workweek when they are engaged in commerce or

employed in an enterprise engaged in commerce, in oppressive child labor within the meaning of

the Act as prescribed by regulations issued pursuant to Section 12 and 15(a)(4) of the Act and found

at 29 C.F.R. § 570. Specifically:

               a.      Defendants shall not employ minors under 16 years of age in occupations

       declared as hazardous by the Secretary of Labor, or in construction, in violation of

       Regulation 3, 29 C.F.R. § 570.33(b) and (n)(4).

               b.      Defendants shall not employ minors between 16 and 18 years of age in the

       hazardous occupation of operating power-driven woodworking machines in violation of

       Hazardous Order 5, 29 C.F.R. § 570.55.

               c.      Defendants shall not employ minors in hazardous occupations, including

       occupations in roofing operations and on or about a roof, in violation of Hazardous Order

        16, 29 C.F.R. § 570.67.

               d.      Defendants shall otherwise comply with Section 12 of the Act and all

       applicable regulations.

       5.      Defendants shall not discharge or take any retaliatory action against any of their

employees, whether or not directly employed by Defendants, because the employee engages in

any of the following activities pursuant to Section 15(a)(3) of the Act:

               1.      Discloses, or threatens to disclose, to a supervisor or to a public agency,

any activity, policy, or practice of the Employers or another employer, with whom there is a


                                                 3
         Case 2:21-cv-03001-GAM Document 3 Filed 07/14/21 Page 4 of 10




business relationship, that the employee reasonably believes is in violation of the Act, or a rule or

regulation promulgated pursuant to the Act;

               11.     Provides information to, or testifies before, any public agency or entity

conducting an investigation, hearing or inquiry into any alleged violation of the Act, or a rule or

regulation promulgated pursuant to the Act, by the Employers or another employer with whom

there is a business relationship;

               111.    Objects to, or refuses to participate in any activity, policy or practice

which the employee reasonably believes is in violation of the Act, or a rule or regulation

promulgated pursuant to the Act.

       It is further ORDERED, ADJUDGED and DECREED by the Court that:

       6.      Defendants are enjoined and restrained from withholding gross back wages in the

sum amount $66,600.40, and are jointly and severally liable for the payment of$66,600.40 in

liquidated damages, due certain employees and former employees of Defendants set forth and

identified in Schedule A, which is attached as Exhibit A hereto and made a part hereof.

       7.      Regarding the matter of the civil money penalty for violating Sections 6 and 7 of

the Act, Defendants have agreed that the amount currently due and payable is $19,573.00 that

they are jointly and severally liable for this amount, that such assessment has become the final

order of the Secretary of the Department of Labor, and that they waive any and all rights to

appeal or contest such assessment. As such, Defendants shall pay pursuant to Section 16(e) of

the Act, a civil money penalty in the amount of$19,573.00 no later than thirty days (30) days

after the entry of this Consent Judgment. Payment may be made online by ACH transfer, credit

card, or debit card by going to https://www.pay.gov/public/form/start/77734139 or

www.pay.gov. Alternatively, payment may be made by certified check, bank check, or money


                                                 4
         Case 2:21-cv-03001-GAM Document 3 Filed 07/14/21 Page 5 of 10




order, payable to "Wage and Hour Division, U.S. Department of Labor," and mailed to the

Northeast Regional Office, U.S. Department of Labor, Wage & Hour Division 1835 Market

Street 19th floor Philadelphia, PA 19103-2968.

       8.      Regarding the matter of the civil money penalty for violating Section 12 of the

Act, Defendants have agreed that the amount currently due and payable is $23,328.00, that they

are jointly and severally liable for this amount, that such assessment has become the final order

of the Secretary of the Department of Labor, and that they waive any and all rights to appeal or

contest such assessment. As such, Defendants shall pay pursuant to Section 16(e) of the Act, a

civil money penalty in the amount of$23,328.00 no later than thirty days (30) days after the

entry of this Consent Judgment. Payment may be made online by ACH transfer, credit card, or

debit card by going to https://www.pay.gov/public/form/start/77734139 or www.pay.gov.

Alternatively, payment may be made by certified check, bank check, or money order, payable to

"Wage and Hour Division, U.S. Department of Labor," and mailed to the Northeast Regional

Office, U.S. Department of Labor, Wage & Hour Division 1835 Market Street 19th floor

Philadelphia, PA 19103-2968.

       9.      Defendants shall pay gross back wages and liquidated damages in the amount of

$133,200.80 for violations of the minimum wage and overtime provisions of the Act by

Defendants alleged to have occurred during the period beginning March 12, 2018 to March 7,

2021 ("Relevant Period"). This amount shall represent the full extent of back wages and

liquidated damages owed by Defendants for the Relevant Period to the employees set forth and

identified on the attached Schedule A. It is further agreed that the minimum wage, overtime

compensation, and liquidated damage payments by the Defendants in the amounts as specified

above are in the nature of back wages and liquidated damages pursuant to the provisions of the


                                                 5
         Case 2:21-cv-03001-GAM Document 3 Filed 07/14/21 Page 6 of 10




Act. Defendants shall remain responsible for all tax payments considered to be the "employer's

share," including, but not limited to, FICA.

               1.      The provisions of this Consent Judgment relative to back wage and

liquidated damages payments shall be deemed satisfied when Defendants deliver to the

designated representatives of the Plaintiff payment in the amount of $133,200.80 within thirty

(30) days of the entry of this Judgment by the Court. Payment may be made online by ACH

transfer, credit card, or debit card by going to https://www.pay.gov/public/form/start/77689032

or www.pay.gov.

               Alternatively, payment may be in the form of a certified check, bank check, or

money order made payable to the order of "Wage and Hour Division -Labor," and mailed to:

                          U.S. Department of Labor, Wage & Hour Division
                                    1835 Market Street 19th floor
                                 Philadelphia, PA 19103-2968

The check or money order shall bear the following reference: Case ID #: 1933842

Pro Com Roofing & Construction Services Corporation d/b/a Pro Com Roofing

Corporation.

               11.    The Secretary, through the Wage and Hour Division, shall distribute the

back wages (less any applicable federal taxes, withholdings, and deductions) and liquidated

damages payments to the employees and former employees, or to their estates, as set forth in

Schedule A. Schedule A will show for each individual the gross back pay due (subject to

applicable legal deductions), and l�quidated damages. Any sums not distributed to the

employees or former employees on Schedule A, or to their estates, because of inability to locate

the proper persons or because of such persons' refusal to accept such sums, shall be deposited

with the Treasurer of the United States pursuant to 29 U.S.C § 216(c).


                                                6
         Case 2:21-cv-03001-GAM Document 3 Filed 07/14/21 Page 7 of 10




               111.   To the best oftheir ability and based upon information it currently has in

its possession, Defendants shall provide to Plaintiff the social security number and last known

address ofeach employee or former employee due money under this Consent Judgment at the

time ofthe initial lump sum payment.

               1v.     The provisions ofthis Consent Judgment shall not in any way affect any

legal right ofany individual not named in Exhibit A, nor shall the provisions in any way affect

any legal right ofany individual named in Exhibit A to file any action against Defendants for any

violations alleged to have occurred outside the Relevant Period.

       10.     Neither Defendants nor anyone on their behalfshall directly or indirectly solicit or

 accept the return or refusal ofany sums paid under this Consent Judgment. Any such amount

shall be immediately paid to the Secretary for deposit as above, and Defendants shall have no

further obligations with respect to such returned monies. Ifrecovered wages have not been

claimed by the employee or the employee's estate within three years ofthe entry ofthis Consent

Judgment, the Secretary shall deposit such money with the Treasury in accordance with Section

16(c) ofthe Act.

       11.     Further, the parties agree that the instant action is deemed to solely cover

Defendants' business and operations for the Relevant Period for all claims raised in the

 Complaint as a result ofthe Secretary's investigation. The parties agree that the filing ofthis

action and the provisions ofthis Judgment shall not, in any way, affect, determine, or prejudice

any and all rights ofany person specifically named on Schedule A or the Secretary for any

period after March 7, 2021, or any persons, be they current or former employees, not

specifically named on Schedule A, insofar as such rights are conferred and reserved to said

employees by reason of Section 16(b) ofthe Act.


                                                 7
         Case 2:21-cv-03001-GAM Document 3 Filed 07/14/21 Page 8 of 10




       12.     Defendants agree that they are employers within the meaning of Section 3(d) of

the Fair Labor Standards Act, 29 U.S.C. § 203(d).

       13.     By entering into this Consent Judgment, Plaintiff does not waive his right to

conduct future investigations of Defendants under the provisions of the FLSA and to take

appropriate enforcement action, including assessment of civil money penalties pursuant to

 Section 16(e) of the FLSA, with respect to any violations disclosed by such investigations.

        It is FURTHER, ORDERED, ADJUDGED, AND DECREED that each party will bear

its or his own fees and other expenses incurred by such party in connection with any stage of this

proceeding including, but not limited to, attorney fees which may be available under the Equal

Access to Justice Act, as amended.
                                         /s/ Gerald Austin McHugh

                                     UNITED STATES DISTRICT JUDGE


        July 14
Dated: -----�   2021




                                                8
         Case 2:21-cv-03001-GAM Document 3 Filed 07/14/21 Page 9 of 10




Entry of this Consent Judgment is hereby
consented to by:


Pro Com Roofing & Construction Services         Respectfully submitted,
Corporation, d/b/a Pro Com Roofing
Corporation                                     Elena Goldstein
                                                Acting Solicitor of Labor


lfr�:l!r:&nlf.i�ent
Pro Com Roofing & Construction Services
                                       of
                                                Oscar L. Hampton III
                                                Regional Solicitor

Corporation, d/b/a Pro Com Roofing              Isl Andrea Luby
Corporation                                     Andrea Luby
                                                Senior Trial Attorney
                                                PA ID #321609




�uJ
                                                U.S. DEPARTMENT OF LABOR
                                                Attorneys for Plaintiff



Robert Harrington, individually




Dated:




                                            9
          Case 2:21-cv-03001-GAM Document 3 Filed 07/14/21 Page 10 of 10




                                                      Schedule A

DBA: Pro Com Roofing Corporation
Legal Name: Pro Com Roofing & Construction Services Corporation
Period of Investigation: 03/12/2018 to 03/07/2021

    No.         Employee Last Name             Employee First Name               OT BW              LDs           Total Due
     1       Amedio                Bill                                       $ 5,891.67 $ 5,891.67 $ 11,783.34
     2    'Andress                 Ken                                        $ 11,198.00 $ 11,198.00 $ 22,396.00
     3       Baggaley              Stephen                                    $ 578.97 $ 578.97 $ 1,157.94
     4       Beamer                Josiah                               _ $ _ 2,?�?:..3� _ $__ 2,712.35 $ 5,424_.70
     5       Bellina               Daniel                            - - -$ - 2,497.46 -     - $ 2,497.46 $ 4,994.92
     6       Biser               , Raymond                                    $ _ �J�5.1� $ 1,755.13 $ 3,510.26
-------
     7       Balli    ________ l Ryan                                         $ 2,942.79 I $ 2,942.79 , $ ?,885.58 '
     8    ,Burgos                'Kelvin                                  , $ _ 3��-32 j � _ -3�9}2 _ _s' _ 618.64
     9     ; Butler         - - -Chris
                                     --- --- -
                                           1                                  $ 2,832.13 I $ 2,832.13 · $ 5,665.46
    10    ·Capps                   Scott                                  : $ 812.85 : $ 812.85- -$ - ·1,625. io              ·
    11    'Card -                  Ruth                                   � � 99�.75 : $ 996.75 $ �,�93.5_0
    12      1��ckenberg            T<!Ylo� ___ . __                       : $ 186.00 , $ 186.00 $                       372.00
    13 _ _ �ourtney           . ��Y__                                         $        24.00- I --
                                                                                                 $    24.00- $         - 48.00
                                                                                                                             -
    14       Danas                 Jonathan                                   $ 1,484.?4_ $__ 1,484.8� _ � _       _ 2,9�9._68
    15       Dolan               , Tim                                        $ 558.�0 $_ _ 558.00__ $ -- 1,�1�.00
    16       Frick               - Dustin
                                     - - -- -                                                   t
                                                                              $ 1,356.5? --_ 1,356.53 ' $ _ 2,713:06 '
    17     ,H�rr�ngton           , Mark                                       $ 178.22 $ 178.22 : $                     356.44 ,
    18       Hevener            �Nate
                                    ---- -                                                                  f
                                                                              $ 7,047.22 i- $ 7,047.22 $ - 1- 4,094.44
    19
    20
           ' Houck
           ;Johnson
                                   Robert
                                   Kevin                              -- • -
                                                                              $    2,449.26
                                                                                   - • •
                                                                                              1
                                                                              t-"f!4.7§ $- 344.76 -$
                                                                                               I $ 2,449.26 , $
                                                                                                               • -
                                                                                                                        689.52
                                                                                                                     4,898.52
    21     ,Jones                  Tony                                       $ 132.25 ! $ 132.25 $                     264.50
                                                                                               I


    22      ,Kas�k                 Kevin                                      $ 4,484.24 l      s  4,484.24     s    8,968.48
    23     !Lochte_n                Duane                                   , $ 513.00 '. $ 513.00 $ 1,026.00
    24     ' McCarthy              Jason                                      $ 480.67-:       J     480.67 $           961.34
    25     ,Nelson                   ---
                                 rJ;;on
                              ----    --                                      $ 1,118.52 : $ 1,118.52 j         J_   2,237.04
    26     1Peev                   Joshua                                -f        1!��3.4� ·1 $ 1,893.4_6 i $ ?,786.92
    27     ;Price                  Andrew                                  __$ 9�6:8� _'_ $ 986.84 $ 1,973.68
    28       Ramins              • Rob                                        � -- 39.2_� $           39.24 $            78.48
    29    ,Skitt                   Joel    1
                                                                              $ 198.37 : $ 198.-37 ! $                 396.74
    30    ,Stanley                 Michael                                i   $ 446.98 I -$ 446.98 , $                 893.96
    31    'Stratton                Don                                    ' $ -- j65.0�_•_ $- 365.08 $ 730.16
    32    ,Walsh                ,John                                         $ 1,535.07 $ 1,535.07 , $ 3,070.14
    33    !Weiser
                                ·-win--                              _ _,     -   -   -   -   ,J_

                                                                          , $ --2_!9.21 '. $ 219.21 $
                                                                                                            j --     -

                                                                                                                       438.42
    34    'Wiseman                 Garrett                                    � !- 1 216.0?   ,  $ 1,�!6.0�  _  $    2,432.16
    35       Wombough           : Tony                                        $ 6,07�:� _ $ 6,074.42 $ 12,148.84
    36    · Wri�ht-Martinez      _R�                                          � _ 46.79 L $           46.79 , $          93.58
    37      1
             Yantz                 David                                      $ ���33 ' $ 693.33 $ 1,386.66
             Total                                                       _ �66,600.40 ___ $66,600.4o $;�3__,���-�o

                                                           10
